United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Lake City, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-1222
Issued: October 20, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On May 6, 2015 appellant filed a timely appeal from an April 20, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The appeal was docketed as number
15-1222.
By decision dated April 20, 2015, OWCP denied appellant’s claim for a schedule award
as the evidence was insufficient to establish permanent impairment to a scheduled member due
to her accepted December 31, 2005 work injury.1
The Board finds that, in denying appellant’s schedule award claim, OWCP failed to
consider all the relevant medical evidence. OWCP based its decision on a memorandum from
Dr. Bilal Khodr, a Board-certified pediatric physician, dated March 12, 2015, who did not
respond to the questions in its development letter of March 5, 2015.2 However, it never
considered the March 13, 2015 report of Dr. Richard M. Blecha, a Board-certified orthopedic
1

OWCP accepted appellant’s December 31, 2005 traumatic injury claim for the condition of old “disprt” leftsided anterior cruciate ligament. Appropriate benefits were paid.
2

In his March 12, 2015 letter, Dr. Khodr indicated that appellant reached maximum degree of medical
improvement.

surgeon, which had been submitted by letter dated April 14, 2005 by counsel at that time and
received by OWCP on April 17, 2015, prior to the April 20, 2015 decision.
The Board notes that, in his March 13, 2015 report, Dr. Blecha noted the history of
injury, his review of the medical record, and appellant’s medical treatment and presented
examination findings. He diagnosed rupture anterior cruciate ligament (ACL), post ACL
reconstruction, scoliosis, and lumbar spinal stenosis and spondylosis postinstrumented fusion, L4
to the sacrum. Under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides), Dr. Blecha opined that appellant had 12
percent left lower extremity impairment. Citations to the A.M.A., Guides as well as his
methodology in calculating the schedule award were provided.
Because Board decisions are final with regard to the subject matter appealed,3 it is crucial
that OWCP address all relevant evidence received prior to the issuance of its final decision.4 As
OWCP did not review Dr. Blecha’s report, accordingly, the Board finds that this case is not in
posture for decision.5 On remand, OWCP shall review all evidence of record and, following any
further development of the medical evidence deemed necessary, it shall issue a de novo decision
on appellant’s claim.6

3

20 C.F.R. § 501.6(d).

4

See William A. Couch, 41 ECAB 548, 553 (1990).

5

See H.H., Docket No. 14-1985 (issued June 26, 2015).

6

Due to the disposition of this case, appellant’s arguments will not be addressed. He also submitted new
evidence on appeal. However, the Board lacks jurisdiction to review evidence for the first time on appeal. See
20 C.F.R. § 501.2(c). Appellant may submit this evidence to OWCP on remand.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 20, 2015 is set aside and the case is remanded for further
consideration consistent with this order.
Issued: October 20, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

